Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2022

                                      No. 04-22-00422-CV

                 IN THE INTEREST OF S.G., I.J.G., AND A.R.G., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005EM503442
                         Honorable Eric J. Rodriguez, Judge Presiding


                                         ORDER
        On July 12, 2022, appellant filed a pro se notice of appeal. When the notice of appeal
was filed, this court notified appellant in writing that his notice of appeal had been conditionally
filed because the $205.00 filing fee had not been paid. We instructed appellant to pay the fee by
July 25, 2022 and cautioned appellant if the fee was not paid, the appeal was subject to being
stricken by this court. Appellant has not paid the fee. We therefore order appellant to show
cause in writing by September 1, 2022 stating either: (1) the filing fee has been paid; or (2) he is
entitled to appeal without paying the $205.00 filing fee. If appellant fails to respond within the
time provided, this appeal will be dismissed for failure to pay the filing fee. See TEX. R. APP. P.
5, 42.3(c). All other appellate deadlines are suspended pending the payment of the filing fee.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court